Exhibit 10.38 Subordination Agreement (Debt and Security Interest) Borrower: Accelerize Inc., a Delaware corporation Creditor: Agility Capital II, LLC Date: March 11, 2016 This Subordination Agreement is executed by the above-named Creditor(s) (collectively, “Creditor”), whose liability hereunder shall be joint and several, in favor of Pacific Western Bank (“Bank”), whose address is 406 Blackwell Street, Suite 240, Durham, North Carolina 27701, with respect to the above-named borrowers (collectively referred to herein as “Borrower”). In order to induce Bank to extend or continue to extend financing to Borrower (but without obligation on Bank’s part to do so), Creditor hereby agrees as follows: 1. Subordination of Security Interest. All security interests now or hereafter acquired by Bank in any or all of the Collateral (as defined below), in which Borrower now has or hereafter acquires any ownership, leasehold or other interest shall at all times be prior and superior to any lien, ownership interest, security interest or other interest or claim now held or hereafter acquired by Creditor in the Collateral (the “Subordinate Interest”). Said priority shall be applicable irrespective of the time or order of attachment or perfection of any security interest or the time or order of filing of any financing statements or other documents, or any statutes, rules or law, or court decisions to the contrary. Upon any disposition of any of the Collateral by Bank, or by Borrower with Bank’s written consent, Creditor hereby authorizes Bank to file UCC terminations with respect to any financing statements in favor of Creditor with respect to Borrower and the Collateral, and Creditor agrees, if requested by Bank, to execute and immediately deliver any and all other releases, terminations and other documents or agreements which Bank deems necessary to accomplish a disposition of the Collateral free of the Subordinate Interest; provided that Creditor shall retain its Subordinate Interest in the proceeds of the Collateral so disposed of. Creditor represents and warrants to Bank that Creditor is the sole holder of all security interests perfected by those certain UCC-1 Financing Statements filed in the office of the Delaware Secretary of State on the following dates, bearing the following file numbers: Date File No. Bank is authorized to file an Amendment to the above Financing Statement(s) and any other present or future Financing Statements or similar filings or recordings to state that the security interest of Creditor is subordinate to the security interest of Bank and to refer to this Agreement in such form as Bank shall determine (but this Agreement shall be fully effective whether or not any such filings are made). 2. Collateral. As used in this Agreement, “Collateral” shall mean all of the following types of property, in which Borrower now has or hereafter acquires any ownership, leasehold or other interest, wherever located: all tangible and intangible property of every kind and description, including (but not limited to) all of the following: all Accounts; all Inventory; all Equipment; all Deposit Accounts; all General Intangibles (including without limitation all Intellectual Property); all Investment Property; all Other Property; and any and all claims, rights and interests in any of the above, and all guaranties and security for any of the above, and all substitutions and replacements for, additions, accessions, attachments, accessories, and improvements to, and proceeds (including proceeds of any insurance policies, proceeds of proceeds and claims against third parties) of, all of the above, and all Borrower’s books relating to any of the above. The terms “Accounts”, “Inventory”, “Equipment”, “Deposit Accounts”, “General Intangibles” and “Investment Property” have the meanings given such terms by the New York Uniform Commercial Code in effect on the date hereof. “Intellectual Property” means all present and future (a) copyrights, copyright rights, copyright applications, copyright registrations and like protections in each work of authorship and derivative work thereof, whether published or unpublished, (b) trade secret rights, including all rights to unpatented inventions and know
